Citation Nr: 9908888	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  96-50 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
and tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from June 1942 to 
January 1946.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a September 1996 determination of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim for bilateral hearing loss 
and tinnitus has been obtained.

2.  The probative evidence of record does not show that 
bilateral hearing loss or tinnitus is related to inservice 
noise exposure.


CONCLUSION OF LAW

Bilateral hearing loss and tinnitus are not the result of an 
injury or disease incurred during active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records contain reports of physical 
examinations for flying dated in March 1943, August 1943, 
October 1943, and April 1944.  These reports show that the 
veteran's hearing acuity on whispered voice testing was 
20/20, bilaterally.  

The January 1946 report of physical examination prior to 
discharge shows that the veteran's hearing acuity was 15/15 
in both ears on whispered voice testing.  

The service medical records contain a July 1957 report of 
medical examination for active duty in the reserves, which 
shows that pure tone thresholds, in decibels, were as 
follows: American Standards Association (ASA) converted to 
International Standards Organization (ISO) for comparison 
purposes.




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
10
5
LEFT
20
15
15
10
5

The service medical records contain a October 1958 report of 
medical examination for reenlistment in the reserves, which 
shows that pure tone thresholds, in decibels, were as 
follows: ASA converted to ISO




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
0
0
0
35
LEFT
-10
0
0
0
20

The examiner noted that the veteran complained of progressive 
hearing loss and tinnitus since the late 1940s in a July 1996 
VA examination.  The examiner found tinnitus likely centered 
around 4000 Hz.  Audiometric testing revealed a mild falling 
to severe sensory hearing loss in the right ear, and mild to 
moderate sensory loss in the left ear, with fairly good 
hearing below 1000 Hz with respect to both ears.  The average 
hearing loss, in decibels, for the right ear was 63 and 56 
for the left ear.  The examiner opined that the slope of loss 
would suggest probable acoustic trauma.  

The veteran's two daughters submitted lay statements in 
February 1997 reporting that since children at the age of 5 
and 6, they recall their father having a difficult time 
hearing them speak.  They reported that his hearing loss has 
become progressively worse in terms of having to speak louder 
in order for him to hear them speak or to hear the 
television.  

The veteran reported in a May 1997 personal hearing before a 
hearing officer at the RO that he worked on a flight line on 
B-17 airplanes without hearing protection.  He described the 
noise emitted by plane engines which did not have mufflers to 
dampen the noise.  The veteran also reported that he first 
noticed high frequency ringing in the ears from firing the 
Infield rifle at the firing range, which he has had since 
service in both ears.  He noted that the first extensive 
hearing test was performed by VA during his recent 
examination.  He reported that his exposure to noise 
following service included running a forklift for quite a few 
years, but nothing as loud as aircraft.  The veteran first 
recalled having a difficult time hearing his children speak 
was approximately in 1953.  

The November 1997 VA examination report shows that the 
examiner reviewed the veteran's flight physical examinations 
during service and two audiometric examinations in 1957 and 
1958.  The diagnosis was bilateral sensory hearing loss of 
mild to moderate degree in the left ear and of mild to severe 
degree in the right ear.  Current results were noted to be 
highly consistent with the previous July 1997 examination.  

The examiner noted that the slope of loss and presence of 
bilateral tinnitus wold suggest noise exposure as a highly 
likely contributing factory to the present conditions.  He 
noted that the veteran's history was positive for both 
military and occupational noise exposure in years prior to 
implementation of effective hearing conservation measures.  
The examiner found that the service medical records did not 
show evidence of specific onset during service and the 
available records show normal hearing levels during active 
service and for at least 12 years following service.  

Criteria

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  A well-grounded claim is a plausible 
claim that is meritorious on its own or capable of 
substantiation.  An allegation of a disorder that is service 
connected is not sufficient; the veteran must submit evidence 
in support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has articulated the 
requirements for a well grounded claim for service connection 
as follows: (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus between the claimed 
inservice injury or disease and a current disability.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  Where the determinant issue involves a 
question of medical diagnosis or medical causation, medical 
evidence to the effect that the claim is plausible or 
possible is required to establish a well-grounded claim.  
Grottveit, 5 Vet. App. at 93.  

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1995).





Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1998).

Further, for the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id. 

When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" during 
the veteran's service.  38 C.F.R. § 3.303(d); Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) ("[p]roof of 
direct service connection...entails proof that exposure during 
service caused the malady that appears many years later"); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992) ("even though 
a veteran may not have had a particular condition diagnosed 
in service, or for many years afterwards, service connection 
can still be established"); Godfrey v. Derwinski, 2 Vet. App. 
352, 356 (1992).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.



When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (finding that 
entitlement need not be established by a fair preponderance 
of the evidence).


Analysis

Initially, the Board finds that the veteran's claim for 
service connection for bilateral hearing loss and tinnitus is 
well grounded.  38 U.S.C.A. § 5107(a).  The second prong of 
Caluza is met, because the veteran is competent to report 
inservice noise exposure and ringing of the ears as these 
determinative issues are not medical in nature.  See Falzone 
v. Brown, 8 Vet. App. 403, 405 (1995).  The July 1996 VA 
examination report establishes a current disability of 
hearing loss pursuant to 38 C.F.R. § 3.385, and also provides 
a nexus between the current hearing loss and tinnitus and the 
inservice noise exposure.  In this regard, the examiner 
states that the slope of hearing loss "would suggest probable 
acoustic trauma."  The examiner's report is probative of the 
first and third prongs of the requirements for a well 
grounded claim articulated in Caluza.  7 Vet. App. at 506.

Where the claim is well grounded, VA has a statutory duty to 
assist the veteran in developing facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a).  There is no indication from 
the record that additional evidence is outstanding or that 
pertinent evidence has not been obtained.  Moreover, the 
record contains VA examination reports with respect to 
hearing loss.  Accordingly, no further development is 
indicated with respect to VA's duty to assist in developing 
facts pertinent to the veteran's claim.  Id.

In the case at hand, the Board finds that service connection 
for bilateral hearing loss and tinnitus is not warranted 
following a review of the evidence of record.  The evidence 
in support of the claim consists of the July 1996 VA 
examiner's finding that the slope of the veteran's hearing 
loss would suggest probable acoustic trauma.  The evidence in 
support of the claim also consists of the lay statements of 
the veteran and his daughter showing that he had long-
standing problems with hearing loss as well as ringing of the 
ears.  The Board notes that lay testimony is competent when 
it pertains to features or symptoms of an injury.  Falzone, 8 
Vet. App. at 406.  

The Board finds that the November 1997 VA examination report 
outweighs the evidence in support of the claim.  The 
examination report shows that the examiner reviewed the 
service medical records, the prior VA examination report, and 
the contentions of the veteran prior to forming his opinion.  
That opinion, accordingly, carries greater probative weight 
than the July 1996 examination report.  

As noted above, the examiner in November 1997 found that the 
slope of hearing loss and tinnitus would suggest noise 
exposure as a highly likely contributing factor to the 
"present conditions," but noted that the service medical 
records did not show specific "onset of problems" during 
service or approximately twelve years following service at 
the time the reserve examinations where performed.  Because, 
the examiner's opinion shows that that hearing loss and 
tinnitus were not manifest during service or within 
approximately 12 years thereafter, the Board finds that the 
probative medical evidence does not show that the veteran's 
hearing loss and tinnitus had its onset during active 
service.  The Board also notes that the lay testimony showing 
hearing loss since service is outweighed by the July 1957 and 
October 1958 audiometric examinations, noted by the examiner 
in November 1997 to be within normal limits.  

Based upon a full review of the record, the Board finds that 
the evidence is not so evenly balanced as to require 
application of the benefit of the doubt in favor of the 
veteran.  Gilbert, 1 Vet. App. at 56.  Accordingly, the Board 
finds that the criteria have not been met for service 
connection for bilateral hearing loss and tinnitus.  


ORDER

Service connection for bilateral hearing loss and tinnitus is 
denied.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals


 
- 7 -


- 1 -


